This case is before us on writ of error to review the judgment of the Circuit Court of the First Judicial Circuit in and for Walton County.
The record fails to show exceptions taken to the order of court overruling motion for new trial. In fact, the record fails to show any order of court made on the motion or that the same was ever brought to the attention of the court, except in the bill of exceptions.
Because of the state of the record, we cannot say that reversible error has been made to appear.
The judgment should be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and ELLIS, J., concur in the opinion and judgment.